ON MOTION BOB REHEARING
July 14, 1941.
Defendant appellant requests the reconsideration of our decision of June 11, 1941, dismissing the appeal, for the reason that one of the plaintiffs had been served with copy of the notice of appeal after the period of thirty days which the statute provides had elapsed, as the result of which this Court lacked jurisdiction over said appeal.
Appellant insists in maintaining that even though “the adverse party should be served with copy of the notice of appeal within the term provided by statute, . . . the failure to execute said service within the legal term does not create a lack of jurisdiction in the appellate court, but instead is merely a formal defect, an irregularity, a violation of the statute, which may or may not be a ground for dismissal in accordance with the circumstances present in each particular case,” and that we did not decide this contention of his, having failed to set forth “the reason for the rule” established by our own decisions as well as by those of California and other States in the sense that the failure to serve the adverse party with copy of the notice of appeal, within the statutory period, deprives the Supreme Court of jurisdiction over the same.
The reason for the rule seemed so obvious to us that we did not consider necessary to state it. The reason is that the statute expressly requires that the notice of appeal must be filed in the office of the clerk of the trial court *875and tlie adverse party or liis attorney must be served with copy of said notice, witbin the period of thirty days (Sections 295 and 296 of the Code of Civil Procedure). The obligation which the statute imposes on the appellant is not satisfied by the performance of one of these two requisites. Both must be complied with. If we could decide that appellant for some reason was justified in serving the adverse party with copy of the notice of appeal one day after the period fixed by law had elapsed, we would establish a precedent, the result of which would be that the adverse party could be served with copy of the notice of appeal at any time after the statutory period had elapsed, provided that the appellant could adduce reasons which in his opinion justified his negligence. Such a rule would create a situation of uncertainty and confusion in which appellees in general would not know whether the judgment rendered in their favor was final and subject to execution or not.
In 4 C.J.S. 1040, Section 574, the general doctrine applicable to these cases is set forth as follows:
“ . . . the statutes usually require a citation, summons, or notice of appeal to appellee or defendant in error, and compliance with the statute in this respect is generally essential to the exercise of the right of appeal or to the jurisdiction of the appellate court, unless such citation or notice is waived, as will be explained at length in Section 595. Actual knowledge of the appeal by appellee does not, as a general rule, dispense with the statutory requirements, although there is authority that the court may dispense with notice in that instance. The legislature may dispense with citation or notice of appeal and citation or notice is not necessary, unless it is within the statutory requirements.”
In the case of Pankey v. Hot Springs Nat. Bank, 84 P. (2d) 649, the court says, with respect to this problem:
“Wade in his text.on New Mexico Appellate Procedure says that citation is the process by which a party is notified of an appeal taken or a writ of error sued out. .Section 262. And that the purpose of the citation is to notify the opposite party that the cause has been removed to the superior tribunal so that he may appear and protect *876his rights. That it performs in a measure the same functions as a summons issued out of an inferior cotirt. Section 263. Citing Dailey et al. v. Foster, 17 N. M. 377, 128 P. 71. At Section 264, Mr. Wacle says: ‘Acts required by the statute to perfect an appeal are jurisdictional and must be strictly complied with to vest the appellate court with power to entertain the appeal. (Citing Farmers’ Development Co. v. Rayado Land & Irrigation Co., 18 N.M. 138, 134 P. 216.) Unless the citation therefore, is isstied in accordance with the statute, the appellate court will have no jurisdiction over the appellee or defendant in error on the return day and will be compelled to dismiss the proceeding.’ ” (Italics supplied.) (Page 652.)
As the Panlcey case shows, in the State of New Mexico the rules of the Supreme Court authorize the trial court to relieve the appellant from the effect of his negligence in not having served appellee with copy of the notice of appeal within the statutory period, by means of a motion to that effect and in the exercise of its discretion. But this is done because the Legislature of New Mexico in 1927 repealed all the existing provisions of law with respect to the service of the notice of appeal and empowered the Supreme Court to regulate this matter, as in effect it did when it approved Bule VII, whose first paragraph reads as follows:
“Within fifteen days after the allowance of an appeal or the issuance of a writ of error, the appellant or plaintiff in error shall give notice thereof to the opposite parties, and make proof of service to be filed in the district court. No party not so served shall be deemed an appellee or defendant in error unless brought in by order of the court allowing the appeal or writ of error, on motion of the appellant or plaintiff in error, heard as an adversary proceeding, and in'discretion and on just terms.”
It is true that the Supreme Court of New Mexico has decided that the failure to serve the appellee with copy of the notice of appeal within the statutory period is not jurisdictional and that it can prolong said period, but the reason for that decision is, as it was said in the case of Childers v. Lahann, 138 Pac. 202, cited in the Pankey case, supra, that *877ij either the statute, rules of court or local procedure require it “in clear and explicit terms.”
In Puerto Rico the statute does require it in clear and explicit terms and although Section 8 of the Code of Civil Procedure grants power to the Supreme Court to adopt rules, said rules, it is expressly provided, shall not he “inconsistent with the laws of the Island”, and to that effect, our Rule 60 provides that:
“Upon failure of the appellant to comply with any of these rules imposing a/ny duty or requirement on him, or with the law, the court may, on any clay, dismiss the appeal upon its own motion or, after notice to the appellant, upon motion of the appellee.”
In the case at bar appellant failed to comply with the requirement of notification that. the statute imposed on it and this Court, complying with the law and its rules and applying the general run of decisions, dismissed the appeal.
The reconsideration requested is denied.